  Case 1:20-cv-00037-TCS-JCG-MMB Document 105                       Filed 04/30/21      Page 1 of 3




             UNITED STATES COURT OF INTERNATIONAL TRADE
      Hon. Timothy C. Stanceu, Hon. Jennifer Choe-Groves, Hon. M. Miller Baker
__________________________________________
                                              )
OMAN FASTENERS, LLC, et al.,                  )
                                              )
            Plaintiffs,                       )
                                              )
      v.                                      )    Consol. Court No. 20-00037
                                              )
THE UNITED STATES; et al.,                    )
                                              )
            Defendants.                       )
__________________________________________)


                                    JOINT STATUS REPORT

       Pursuant to the Court’s request, ECF No. 104, the parties have conferred and jointly

propose a procedure for the disposition of this case. In its letter to the parties, the Court noted that

in PrimeSource Building Products, Inc. v. United States, Slip Op. 21-08 (Jan. 27, 2021)

(“PrimeSource I”) and PrimeSource Building Products, Inc. v. United States, Slip Op. 21-36 (Apr.

5, 2021) (“PrimeSource II”), it had adjudicated a claim that was, in substance, parallel and

substantially similar to the claim alleged in Count I of the Complaint in this case. It also noted that

it had entered summary judgment in favor of the plaintiff in PrimeSource II. The parties have

conferred and now agree that the Court’s decisions in Primesource I and Primesource II are

decisive as to Count I of Plaintiffs’ Complaints. To enable an expedited disposition of their

Complaints, Plaintiffs intend to move the Court to lift the stay on and then dismiss Counts II and

III of Plaintiffs’ complaints, without prejudice, which Defendant will not oppose. If that motion

is granted, the parties agree that the case would be ripe for complete and final adjudication.

       In order to effectuate this proposal, the parties agree upon the following:

       First, the parties agree that, in light of Primesource I and II, there is no reason for this Court

not to grant Plaintiffs’ Motion for Summary Judgment on Count I of the Complaints, ECF No. 65,
  Case 1:20-cv-00037-TCS-JCG-MMB Document 105                     Filed 04/30/21     Page 2 of 3




and deny Defendant’s Motion to Dismiss Count I of Plaintiffs’ Complaints. As was true in the

PrimeSource litigation prior to the Court’s entry of judgment, Defendants in this case do not intend

to introduce any additional evidence related to potential factual disputes or additional factual

information showing that Proclamation 9980 satisfied the requirements of 19 U.S.C. §

1862(b)(2)(A). Defendants’ position remains that the procedural preconditions for the issuance of

Proclamation 9980 were met by the Secretary’s 2018 Steel Report and the timely issuance of

Proclamation 9705, but this Court has already rejected that position. Therefore, the parties agree

that there is no reason for this Court not to grant Plaintiffs’ Motion for Summary Judgment on

Count I of the Complaints. Defendants fully reserve all rights to appeal any adverse judgment.

       Second, the parties agree that there is no reason why the Court should not lift the stay as to

Counts II and III of the Complaints (See ECF Nos. 46, 54) and to dismiss both of those counts

without prejudice.

       Third, the parties recognize that upon the Court’s grant of summary judgment on Count I

and dismissal without prejudice of Counts II and III, there will be no reason for the Court to delay

of entry of final judgment as to Count I. Plaintiffs request that the Court enter a judgment that

Proclamation 9980 is invalid as contrary to law and that directs that the entries affected by this

litigation be liquidated without the assessment of duties pursuant to Proclamation 9980, with

refund of any deposits for such duty liability that may have been collected pursuant to

Proclamation 9980. Defendants defer to the Court as to the precise wording or terms of the

judgment.

       Finally, the parties agree that, by its express terms, upon entry of judgment, the injunctive

order dated February 21, 2020 in this case (and later modified on April 16, 2020) will terminate,

including Plaintiffs’ obligations to maintain continuous bonds sufficient to cover duties enacted
  Case 1:20-cv-00037-TCS-JCG-MMB Document 105                     Filed 04/30/21     Page 3 of 3




pursuant to Proclamation 9980. Nonetheless, defendants reserve the right to seek to maintain the

status quo ante while any appeal is pending, to ensure that the public fisc is protected.

                                                              Respectfully submitted,

Dated: April 30, 2021
                                                              /s/ Michael P. House
                                                              Michael P. House
                                                              Andrew Caridas
                                                              Shuaiqi Yuan
                                                              PERKINS COIE LLP
                                                              700 Thirteenth St., NW, Suite 800
                                                              Washington, D.C. 20005
                                                              202-654-6288
                                                              mhouse@perkinscoie.com
                                                              Counsel to Oman Fasteners, LLC

                                      --and


                                                              BRIAN M. BOYNTON
                                                              Acting Assistant Attorney General

                                                              JEANNE E. DAVIDSON
                                                              Director

                                                              /s/ TARA K. HOGAN
                                                              Assistant Director

                                                              /s/ AIMEE LEE
                                                              Assistant Director

                                                              /s/ MEEN GEU OH
                                                              Senior Trial Counsel
                                                              Department of Justice
                                                              Civil Division
                                                              Commercial Litigation Branch
                                                              P.O. Box 480, Ben Franklin Station
                                                              Washington, D.C. 20044
                                                              Tel.: (202) 307-0184
                                                              Email: Meen-Geu.Oh@usdoj.gov

April 30, 2021                                                Attorneys for Defendants
